Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 1 of 12




                   Exhibit 23
           Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 2 of 12

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
               <cmills@montgomeryal.gov>; Municipal Court Staff
               <MunicipalCourtStaff@montgomeryal.gov>; Jail <j ail@montgomeryal.gov>
Subject:       Work Detail Day Ending 06-21-13.docx
Attach:        Work Detail Day Ending 06-21-13.docx




                                                                                       CITY 004931
         Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 3 of 12

                                                                    WORK DETAIL WEEK ENDING 06/20/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-5941                    Agee, Levon                                               06/13/13                         43                07/25/13                         2                  2
  13-4928                    Allen, Erica                                              05/17/13                         89                09/11/13                         6                  6                                                         3
  13-5834                    Austin, Bernard                                           06/11/13                          13               06/23/13                         6                  6
  13-5789                    Austin, Marty                                             06/10/13                         52                07 /31/13                        5                  5
  13-4908                    Belser, Louventerd                                        05/16/13                          32               07/12/13                         3                 7
  13-2666                    Belser, Miriam                                            03/12/13                          37               07/09/13                         3                 10                                                         84
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                         7                 37
  13-5380                    Bolden, Toshekia                                          05/30/13                         109               09/15/13                         7                 18
  13-5958                    Borom, Jordan                                             06/14/13                         50                08/02/13                         3                  3
  13-3974                    Bradford, Denetra                                         04/19/13                         114               08/10/13                         5                48
  13-5813                    Brennon, John                                             06/10/13                          14               06/23/13                         4                  4
  13-5795                    Brown, Derrick                                            06/10/13                         40                07/21/13                         3                  5                                                         3
  13-6034                    Buford, Kwami                                             06/16/13                          18               07/05/13                         2                  2                                                         3
  13-5940                    Burton, Kenneth                                           06/13/13                          39               07/22/13                         1                  1                                                         2
  13-5994                    Chappell, Ray                                             06/15/13                          33               07/17/13                         1                  1
  13-5897                    Chappelle, Rodney                                         06/12/13                          12               06/26/13                         2                  2                                                         4
  13-5528                    Chappelle, Steven                                         06/02/13                          23               06/26/13                         6                  9                                                         2
  13-5424                    Cherry, David                                             05/31/13                          37               07/15/13                         1                  1                                                         10
  13-5494                    Crawford, Leon                                            06/01/13                         52                07/26/13                         7                 14                                                         5
  13-5768                    Daniels, Lorenzo                                          06/09/13                          69               08/16/13                         7                  8
  13-5943                    Edwards, Janet                                            06/13/13                          13               06/25/13                         6                  6
  13-4277                    Ellis, Julian                                             04/28/13                         109               08/14/13                         7                53
  13-5580                    Ellizey, Gladys                                           06/04/13                          37               07/14/13                         7                 13                                                         5
  13-6039                    Foster, Dion                                              06/16/13                          35               07/20/13                         1                  1
  13-5307                    Gaither, Jeremy                                           05/28/13                          34               06/30/13                         6                 18
  13-5450                    Gilbert, Timothy                                          05/31/13                          34               07/04/13                         4                 10                                                         1
  13-5656                    Goodwyn, Willie                                           06/06/13                          21               06/26/13                         4                  5
  13-4946                    Grant, Willie                                             05/17/13                         109               09/02/13                         7                 31
  13-5892                    Griffin, Cornelius                                        06/12/13                         57                08/07/13                         1                  1
  13-6088                    Griffin, Makia                                            06/18/13                          12               06/29/13                         2                  2
  13-5527                    Hanger, Chad                                              06/02/13                          54               07/25/13                         3                  3                  KITCHEN
   13-4605                   Hannon, Michael                                           05/08/13                          62               07/09/13                         7                 33
   13-5944                   Hardy, Reshard                                            06/13/13                         46                07/28/13                         2                  2
   13-5752                   Hart, Brandon                                             06/08/13                         55                08/01/13                         1                  1
   13-5827                   Henderson, Conita                                         06/10/13                          38               07/22/13                         4                  4                                                          6
   13/3643                   Herbert, Dalovell                                         04/09/13                         46                07/07/13                         4                 17                                                         45
   13-4150                   Jackson, Lori                                             04/25/13                         85                07/22/13                         3                 37                                                          5
   13-4079                   Jones, Cedric                                             04/23/13                          14               06/26/13                         2                  2                                                         52
   13-4631                   Jones, Marcus                                             05/09/13                          75               07/22/13                         7                 28
   13-1179                   Lee, Carchemish                                           02/02/13                         181               09/01/13                         7                108                                                         30
   13-5718                   McGhee, Jucory                                            06/08/13                          10               06/26/13                         3                  3




                                                                                                                                                                                                                                        CITY 004932
         Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 4 of 12

                                                                    WORK DETAIL WEEK ENDING 06/20/2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-3767                   McDonald, Darrell                                         04/13/13                         102               09/20/13                                            1                                                          3
   13-5474                   Miller, Raynard                                           06/01/13                         49                07/19/13                         7                 18
   13-5607                   Nix, Nickolas                                             06/05/13                          53               07/30/13                         5                  7                  KITCHEN                                4
   13-5868                   Rieves, Anthony                                           06/11/13                          36               07/16/13                         7                  7
   13-4489                   Person, Jeffery                                           05/04/13                          39               07/23/13                         2                  2                                                         12
   13-2935                   Rivers, Aisha                                             03/22/13                         147               08/14/13                         6                 69
   13-1553                   Ross, David                                               02/11/13                         49                08/01/13                         1                  1                   KITCHEN                               130
   13-5694                   Russell, Jasmine                                          06/07/13                          19               06/25/13                         3                  3
   13-5917                   Sandley, Jeremy                                           06/13/13                          33               07/15/13                         4                  4
   13-6055                   Shoemaker, Rafeal                                         06/17/13                          21               07/09/13                         1                  1                                                         4
   13-6052                   Singelton, Eric                                           06/17/13                          21               07/07/13                         1                  1
   13-5135                   Smith, Johnnie                                            05/23/13                          29               06/21/13                                           13
   13-3679                   Smith, Louis                                              04/10/13                         221               11/18/13                         7                 54                                                          2
   13-5829                   Sweargengin, Benny                                        06/11/13                          37               07/17/13                         3                  3                                                          1
   13-5093                   Thomas, K, Brian                                          05/22/13                          13               07/02/13                         1                  1
   13-6028                   Thomas, Brian                                             06/16/13                          25               07/10/13                         1                  1
   13-5518                   Thomas, Joshua                                            06/02/13                          74               08/16/13                         7                 16                   KITCHEN                                2
   13-5655                   Thompson, Jimario                                         06/06/13                          20               06/25/13                         5                  7
   13-5790                   Thopmson, Rontreal                                        06/10/13                          71               08/19/13                         6                 10
   13-3671                   Tolliver, Dennis                                          04/10/13                          95               07/15/13                         7                 20                                                          3
   13-6064                   Upshaw, Kennedy                                            06/17/13                         60               08/15/13                         1                  1
   13-5516                   Usen, ldorenyin                                            06/02/13                         27               06/29/13                         6                 16                                                          1
   13-3277                   Washington, Norman                                         03/31/13                        173               11/13/13                         7                 36                   KITCHEN
   13-5526                   Walker, Quandarius                                         06/02/13                         64               08/05/13                         7                 19                                                          1
   13-4962                   Watkins, Princess                                          05/18/13                        44                07/01/13                         3                 17                                                          1
   13-4569                   Webb, Nayauna                                              05/07/13                         92               08/06/13                         5                 30
   13-5832                   Williams, Alexis                                           06/11/13                         12               06/22/13                         3                  3                                                          1
   13-5903                   Wright, Curtis                                             06/12/13                         35               07/21/13                         1                  1                                                          6



                                                         ***The g@r)g~ highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004933
           Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 5 of 12

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
               <cmills@montgomeryal.gov>; Municipal Court Staff
               <MunicipalCourtStaff@montgomeryal.gov>; Jail <j ail@montgomeryal.gov>
Subject:       Work Detail Day Ending 06-27-13.docx
Attach:        Work Detail Day Ending 06-27-13.docx




                                                                                       CITY 004934
         Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 6 of 12

                                                                    WORK DETAIL WEEK ENDING 06/27 /2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-5941                    Agee, Levon                                               06/13/13                         43                07/25/13                         4                  6
  13-4928                    Allen, Erica                                              05/17/13                         89                09/11/13                         7                 13                                                         3
  13-5789                    Austin, Marty                                             06/10/13                         52                07 /31/13                        7                 12
  13-6150                    Ball, Ulysses                                             06/19/13                          33               07/21/13                         2                  2
  13-4908                    Belser, Louventerd                                        05/16/13                          32               07/12/13                         2                 9
  13-2666                    Belser, Miriam                                            03/12/13                          37               07/09/13                         6                 16                                                         84
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                                           37
  13-5380                    Bolden, Toshekia                                          05/30/13                         109               09/15/13                         7                 25
  13-5958                    Borom, Jordan                                             06/14/13                         50                08/02/13                         7                 10
  13-3974                    Bradford, Denetra                                         04/19/13                         114               08/10/13                         6                56
  13-5795                    Brown, Derrick                                            06/10/13                         40                07/21/13                         7                 12                                                         3
  13-6034                    Buford, Kwami                                             06/16/13                          18               07/05/13                                            2                                                         3
  13-5940                    Burton, Kenneth                                           06/13/13                          39               07/22/13                         4                  6                                                         2
    13-                      Carter, Shonquita                                         06/26/13                          26               07/21/13                         1                  1
  13-5994                    Chappell, Ray                                             06/15/13                          33               07/17/13                         4                  5
  13-5897                    Chappelle, Rodney                                         06/12/13                          12               06/26/13                                            2                                                         4
  13-5528                    Chappelle, Steven                                         06/02/13                          23               06/26/13                         6                 22                                                         2
  13-5424                    Cherry, David                                             05/31/13                          37               07/15/13                                            1                                                         10
  13-6268                    Coley, Kasdoyln                                           06/22/13                          39               07/30/13                         1                  1
  13-5494                    Crawford, Leon                                            06/01/13                         52                07/26/13                         7                 21                                                         5
  13-5768                    Daniels, Lorenzo                                          06/09/13                          69               08/16/13                         6                 14
  13-4277                    Ellis, Julian                                             04/28/13                         109               08/14/13                         7                 60
  13-5580                    Ellizey, Gladys                                           06/04/13                          37               07/14/13                         6                 19                                                         5
  13-6039                    Foster, Dion                                              06/16/13                          35               07/20/13                         2                  3
  13-5450                    Gilbert, Timothy                                          05/31/13                          34               07/04/13                         2                 12                                                         1
  13-5674                    Gilchrist, Juwan                                          06/07/13                          28               07/04/13                         1                  1
  13-4946                    Grant, Willie                                             05/17/13                         109               09/02/13                         7                 38
  13-5892                    Griffin, Cornelius                                        06/12/13                         57                08/07/13                         1                  2
  13-5527                    Hanger, Chad                                              06/02/13                          54               07/25/13                         7                 10                  KITCHEN
   13-5944                   Hardy, Reshard                                            06/13/13                         46                07/28/13                         3                  5
   13-5752                   Hart, Brandon                                             06/08/13                         55                08/01/13                         2                  3
   13-5827                   Henderson, Conita                                         06/10/13                          38               07/22/13                         5                 10                                                          6
   13/3643                   Herbert, Dalovell                                         04/09/13                         46                07/07/13                         4                 21                                                         45
   13-4150                   Jackson, Lori                                             04/25/13                         85                07/22/13                         2                40                                                           5
   13-6235                   Jefferson, Aaron                                          06/21/13                          21               07/11/13                         4                  4
   13-4631                   Jones, Marcus                                             05/09/13                          75               07/22/13                         6                 34
   13-4057                   Knight, Britney                                           04/22/13                          17               07/06/13                         5                  6                                                         60
   13-6353                   Lacy, Shante                                              06/24/13                          18               07/11/13                         1                  1
   13-1179                   Lee, Carchemish                                           02/02/13                         181               09/01/13                         7                115                                                         30
   13-6194                   Mack, Curtis                                              06/20/13                          15               07/04/13                         1                  1
   13-5134                   McCall, Cortori                                           05/23/13                         46                08/02/13                         4                  4                                                         46




                                                                                                                                                                                                                                        CITY 004935
         Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 7 of 12

                                                                    WORK DETAIL WEEK ENDING 06/27 /2013
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-3767                   McDonald, Darrell                                         04/13/13                         102               09/20/13                                            1                                                          3
   13-5474                   Miller, Raynard                                           06/01/13                         49                07/19/13                         7                 25
   13-6203                   Mottley, Michael                                          06/20/13                          16               07/05/13                         2                  2
   13-5607                   Nix, Nickolas                                             06/05/13                          53               07/30/13                         7                 14                  KITCHEN                                4
   13-6181                   Ricks, Keyia                                              06/20/13                          32               07/21/13                         1                  1
   13-5868                   Rieves, Anthony                                           06/11/13                          36               07/16/13                         7                 14
   13-6270                   Patrick, Paul                                             06/22/13                          28               07/19/13                         1                  1
   13-5955                   Perdue, Markizes                                          06/14/13                          14               06/27/13                         1                  1
   13-6139                   Pernell, Clarence                                         06/19/13                          10               07/27/13                         1                  1
   13-4489                   Person, Jeffery                                           05/04/13                          39               07/23/13                         5                  8                                                         12
   13-2935                   Rivers, Aisha                                             03/22/13                         147               08/14/13                         6                 76
   13-1553                   Ross, David                                               02/11/13                         49                08/01/13                         7                  8                   KITCHEN                               130
   13-4096                   Smith, Brandon                                            04/23/13                          34               07/25/13                         6                  6                   KITCHEN                               61
   13-3679                   Smith, Louis                                              04/10/13                         221               11/18/13                         6                 60                                                          2
   13-6292                   Smith, Sabrina                                            06/23/13                          26               07/18/13                         2                  2
   13-5829                   Sweargengin, Benny                                        06/11/13                          37               07/17/13                         1                  4                                                          1
   13-6125                   Thomas, Brandon                                           06/19/13                          39               07 /31/13                        1                  1
   13-5093                   Thomas, K, Brian                                          05/22/13                          13               07/02/13                         2                  3
   13-6028                   Thomas, Brian                                             06/16/13                          25               07/10/13                                            1
   13-3119                   Thomas, David                                             03/27/13                          23               07/16/13                        3                   3                                                         90
   13-5518                   Thomas, Joshua                                            06/02/13                          74               08/16/13                        7                  26                   KITCHEN                                2
   13-5790                   Thopmson, Rontreal                                        06/10/13                          71               08/19/13                        5                  16
   13-6119                   Timmons, Lucretia                                         06/18/13                          20               07/11/13                        2                   2
   13-3671                   Tolliver, Dennis                                          04/10/13                          95               07/15/13                        7                  27                                                          3
   13-3277                   Washington, Norman                                        03/31/13                         173               11/13/13                        7                  43                   KITCHEN
   13-5526                   Walker, Quandarius                                         06/02/13                         64               08/05/13                        7                  27                                                          1
   13-4569                   Webb, Nayauna                                              05/07/13                         92               08/06/13                        7                  38
   13-6184                   Williams, Daylone                                          06/20/13                         17               07/07/13                        1                   1                                                          2
   13-6223                   Williams, Denard                                           06/21/13                         37               07/27/13                        2                   2
   13-5903                   Wright, Curtis                                             06/12/13                         35               07/21/13                        3                   4                                                          6
   13-6304                   Ziegler, Rondrekas                                         06/23/13                         10               07/02/13                        3                   3


                                                         ***The g@r)g~ highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004936
           Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 8 of 12

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
               <cmills@montgomeryal.gov>; Municipal Court Staff
               <MunicipalCourtStaff@montgomeryal.gov>; Jail <j ail@montgomeryal.gov>
Subject:       Work Detail Day Ending 07-04-13.doc
Attach:        Work Detail Day Ending 07-04-13.doc




                                                                                       CITY 004937
         Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 9 of 12

                                                                       WORK DETAIL WEEK ENDING 07 /04/13
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-5941                    Agee, Levon                                               06/13/13                         43                07/25/13                         5                 11
 13-4928                     Allen, Erica                                              05/17/13                         89                09/11/13                         7                 20                                                         3
 13-5789                     Austin, Marty                                             06/10/13                         52                07 /31/13                        6                 18
  13-6600                    Bagby, Paul                                               07/01/13                          37               08/06/13                         2                  2
  13-6150                    Ball, Ulysses                                             06/19/13                          33               07/21/13                                            2
  13-6452                    Barnett, Corrick                                          06/27/13                         55                08/20/13                         4                  4
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                                           37
  13-5380                    Bolden, Toshekia                                          05/30/13                         109               09/15/13                         6                 31
  13-5958                    Borom, Jordan                                             06/14/13                         50                08/02/13                         5                 15
  13-3974                    Bradford, Denetra                                         04/19/13                         114               08/10/13                         7                 63
  13-5795                    Brown, Derrick                                            06/10/13                         40                07/21/13                         5                 17                                                         3
  13-5940                    Burton, Kenneth                                           06/13/13                          39               07/22/13                         7                 13                                                         2
  13-6418                    Carter, Shonquita                                         06/26/13                          26               07/21/13                         5                  6
  13-5994                    Chappell, Ray                                             06/15/13                          33               07/17/13                         7                 12
  13-6268                    Coley, Kasdoyln                                           06/22/13                          39               07/30/13                         4                  5
  13-6506                    Craft, Colleen                                            06/28/13                          27               07/28/13                         1                  1                                                         5
  13-5494                    Crawford, Leon                                            06/01/13                         52                07/26/13                         7                 28                                                         5
  13-5768                    Daniels, Lorenzo                                          06/09/13                          69               08/16/13                         6                 21
  13-4277                    Ellis, Julian                                             04/28/13                         109               08/14/13                         7                 67
  13-6571                    Fannin, Shawntrice                                        06/30/13                         88                09/17/13                         2                  2                                                         3
  13-6559                    Felder, Al                                                06/30/13                          10               07/09/13                         2                  2
  13-6039                    Foster, Dion                                              06/16/13                          35               07/20/13                         2                  5
  13-4946                    Grant, Willie                                             05/17/13                         109               09/02/13                         7                 45
  13-5892                    Griffin, Cornelius                                        06/12/13                         57                08/07/13                         3                  5
  13-5527                    Hanger, Chad                                              06/02/13                          54               07/25/13                         7                 17                  KITCHEN
   13-5944                   Hardy, Reshard                                            06/13/13                         46                07/28/13                         7                 12
   13-5752                   Hart, Brandon                                             06/08/13                         55                08/01/13                         5                  8
   13-5827                   Henderson, Conita                                         06/10/13                          38               07/22/13                         5                 15                                                         6
   13-6498                   Henderson, Tadaja                                         06/28/13                          12               07/10/13                         1                  1
   13-6419                   Hill, Olandiss                                            06/26/13                          10               07/05/13                         1                  1
   13-6235                   Jefferson, Aaron                                          06/21/13                          21               07/11/13                         5                  9
   13-6617                   Kelly, Eddie                                              07/02/13                          24               07/25/13                         2                  2
   13-5369                   Knight, Brandon                                           05/29/13                           6               07/06/13                         1                  1                                                         3
   13-6353                   Lacy, Shante                                              06/24/13                          18               07/11/13                         2                  2
   13-5134                   McCall, Cortori                                           05/23/13                         46                08/02/13                         6                 11                                                         46
   13-6546                   McClain, Brandon                                          06/30/13                          13               07/12/13                         2                  2
   13-3767                   McDonald, Darrell                                         04/13/13                         102               09/20/13                         2                  3                                                         3
   13-6570                   Mclean, Ahmad                                             06/30/13                           8               07/07/13                         1                  1                                                         1
   13-6618                   Moorer, Javouski                                          07/02/13                          12               07/13/13                         1                  1                                                         1
   13-6653                   Moses, Lasonja                                            07/03/13                          30               08/01/13                         1                  1
   13-6622                   Mushat, Taurio                                            07/02/13                         55                08/25/13                         1                  1




                                                                                                                                                                                                                                        CITY 004938
       Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 10 of 12

                                                                       WORK DETAIL WEEK ENDING 07 /04/13
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


   13-2010                   Nelson, Olivia                                            05/20/13                          20               07/20/13                        3                   3
   13-6230                   Newman, Catrina                                           06/21/13                          34               07/24/13                        2                   2
   13-5607                   Nix, Nickolas                                             06/05/13                          53               07/30/13                        7                  21                  KITCHEN                                4
   13-6181                   Ricks, Keyia                                              06/20/13                          32               07/21/13                        3                   4
   13-6270                   Patrick, Paul                                             06/22/13                          28               07/19/13                        5                   6
   13-4489                   Person, Jeffery                                           05/04/13                          39               07/23/13                        4                  13                                                         12
   13-6533                   Pettaway, Michael                                         06/29/13                          10               07/11/13                        1                   1                                                         4
   13-6476                   Pickett, Dominique                                        06/27/13                          11               07/11/13                        1                   1                                                          5
   13-6134                   Provo, Mitchell                                           06/19/13                          18               07/12/13                        2                   2                                                          7
   13-6428                   Rogers, Percy                                             06/26/13                          30               07/27/13                        1                   1                                                          3
   13-1553                   Ross, David                                               02/11/13                         49                08/01/13                        7                  15                   KITCHEN                               130
   13-6513                   Scott, Kevarciey                                          06/28/13                          20               07/17/13                        3                   3
   13-6317                   Sloan, Tina                                               06/23/13                          55               08/16/13                        3                   3
   13-6441                   Smith, Charles                                            06/27/13                          24               07/29/13                        1                   1                                                          1
   13-3679                   Smith, Louis                                              04/10/13                         221               11/18/13                        7                  67                                                          2
   13-5829                   Sweargengin, Benny                                        06/11/13                          37               07/17/13                        1                   5                                                          1
   13-6125                   Thomas, Brandon                                           06/19/13                          39               07 /31/13                       5                   6
   13-3119                   Thomas, David                                             03/27/13                          23               07/16/13                        4                   7                                                         90
   13-5518                   Thomas, Joshua                                            06/02/13                          74               08/16/13                        7                  33                   KITCHEN                                2
   13-5790                   Thopmson, Rontreal                                        06/10/13                          71               08/19/13                        6                  22
   13-6119                   Timmons, Lucretia                                         06/18/13                          20               07/11/13                        4                   6
   13-6387                   Turner, Andre                                             06/25/13                          52               08/15/13                        1                   1
   13-6572                   Vason, Marsha                                             06/30/13                          93               10/03/13                        2                   2                                                         4
   13-6534                   Washington, Marvin                                        06/29/13                          30               07/28/13                        3                   3
   13-3277                   Washington, Norman                                        03/31/13                         173               11/13/13                        7                  so                   KITCHEN
   13-5526                   Walker, Quandarius                                         06/02/13                         64               08/05/13                        7                  34                                                          1
   13-4569                   Webb, Nayauna                                              05/07/13                         92               08/06/13                        7                  45
   13-6223                   Williams, Denard                                           06/21/13                         37               07/27/13                        2                   4


                                                         ***The 9r@Qg~ highlighted names are County Holds.***




                                                                                                                                                                                                                                        CITY 004939
           Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 11 of 12

From:          Jail <j ail@montgomeryal.gov>
Sent:
To:            Gooden, Brenda <bgooden@montgomeryal.gov>; Mills, Carnell
               <cmills@montgomeryal.gov>; Municipal Court Staff
               <MunicipalCourtStaff@montgomeryal.gov>; Jail <j ail@montgomeryal.gov>;
               PoliceJailStaff <PoliceJailStaff@montgomeryal.gov>
Subject:       Work Detail Day Ending 07-11-13.doc
Attach:        Work Detail Day Ending 07-11-13.doc




                                                                                        CITY 004940
       Case 2:15-cv-00463-RCL-SMD Document 252-23 Filed 01/21/20 Page 12 of 12

                                                                       WORK DETAIL WEEK ENDING 07 /11/13
-----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                             Inmate name                                               Sentence                    #of days               Release date                #of              Total# of              Detail                            Mandatory
                                                                                       Date                        sentence                                           days             days                                                       Days
Booking                                                                                                            dto                                                 worke
                                                                                                                                                                                       worked                                                    Served
                                                                                                                                                                      d this
number                                                                                                                                                                 week

  13-5941                    Agee, Levon                                               06/13/13                         43                07/25/13                         7                 19
 13-4928                     Allen, Erica                                              05/17/13                         89                09/11/13                         7                 27                                                         3
 13-6711                     Addison, Denard                                           07/05/13                          12               07/18/13                         1                  1                                                         3
 13-6569                     Anderson, Rodney                                          06/30/13                          19               07/21/13                         1                  1                                                         4
 13-6600                     Bagby, Paul                                               07/01/13                         37                08/06/13                         6                  7
 13-6150                     Ball, Ulysses                                             06/19/13                         33                07/21/13                                            2
  13-6452                    Barnett, Corrick                                          06/27/13                          55               08/20/13                         6                 10                KITCHEN
  13-6768                    Benifield, Duron                                          07/07/13                          19               07/27/13                         3                  3                                                         3
  13-4786                    Bethel, Eric                                              05/13/13                         83                08/03/13                                           37                Out To Co.
  13-5380                    Bolden, Toshekia                                          05/30/13                         109               09/15/13                         6                 37
  13-5958                    Borom, Jordan                                             06/14/13                         50                08/02/13                         7                 22
  13-6787                    Carroll, Stacy                                            07/08/13                          14               07/21/13                         2                  2
  13-6418                    Carter, Shonquita                                         06/26/13                          26               07/21/13                         7                 15
  13-6268                    Coley, Kasdoyln                                           06/22/13                         39                07/30/13                         6                 11
  13-6760                    Cooley, Kevin                                             07/07/13                         70                09/14/13                         3                  3
  13-6728                    Dixon, Shantrell                                          07/05/13                          14               07/18/13                         4                  4
  13-6554                    Ellis, Danicia                                            06/30/13                          27               07 /31/13                        2                  2                                                         6
  13-6571                    Fannin, Shawntrice                                        06/30/13                         88                09/17/13                         5                  9                                                         3
  13-6039                    Foster, Dion                                              06/16/13                         35                07/20/13                         4                  9
  13-6247                    Garrison, Ruben                                           06/21/13                           8               07/17/13                         1                  1                                                         20
  13-4946                    Grant, Willie                                             05/17/13                         109               09/02/13                         7                 52
  13-5892                    Griffin, Cornelius                                        06/12/13                         57                08/07/13                         7                 12
  13-5944                    Hardy, Reshard                                            06/13/13                         46                07/28/13                         6                 18
  13-5752                    Hart, Brandon                                             06/08/13                         55                08/01/13                         6                 14
  13-6801                    Jackson, Labryant                                         07/08/13                         73                09/18/13                         1                  1
  13-6721                    Jackson, Phillip                                          07/05/13                          17               07/22/13                         4                  4                                                         2
  13-6686                    Jordan, Tyrone                                            07/04/13                          18               07/21/13                         3                  3
  13-6617                    Kelly, Eddie                                              07/02/13                          24               07/25/13                         3                  5
  13-6353                    Lacy, Shante                                              06/24/13                          18               07/11/13                         2                  4
  13-6767                    Martin, Jayla                                             07/07/13                          22               07/28/13                         4                  4
  13-5134                    McCall, Cortori                                           05/23/13                         46                08/02/13                         5                 17                                                         46
  13-6648                    McCullough, Angela                                        07/02/13                         51                08/24/13                         7                  7                                                          4
  13-3767                    McDonald, Darrell                                         04/13/13                         102               09/20/13                         7                 10                                                          3
  13-6414                    Minor, Latisha                                            06/26/13                         42                08/10/13                         4                  4                                                          5
  13-6653                    Moses, Lasonja                                            07/03/13                         30                08/01/13                         3                  4
  13-6622                    Mushat, Taurio                                            07/02/13                         55                08/25/13                         7                  8
  13-2010                    Nelson, Olivia                                            05/20/13                          20               07/20/13                         6                 10
  13-6230                    Newman, Catrina                                           06/21/13                         34                07/24/13                         5                  7
   13-5607                   Nix, Nickolas                                             06/05/13                          53               07/30/13                         7                 28                  KITCHEN                                4
   13-6811                   Reese, Kenyetta                                           07/08/13                          16               07/23/13                         3                  3




                                                                                                                                                                                                                                        CITY 004941
